Martin, J.
The syndics are appellants from a ’judgment making absolute a rule obtained by Peirce, one of the creditors, requiring them to show cause why a new meeting of the creditors should not take place to appoint other syndics, on the ground of their having failed and neglected to give the bond required of them *318by law. They claimed the discharge of the rule, on the grounds that no opposition was filed to their appointment, within ten days ; and that the only course which could be taken against them was to require them to shQw cause why they should not give bond. They contend that any other course tends to involve the estate in difficulties, by invalidating their acts as syndics, and virtually annulling several judgments of rescissions obtained against them.
It does not appear to us that the court erred. The appellants might have easily claimed the discharge of the rule by giving the bond which the law required of them. Had a rule been taken against them, as they contend, to show cause why they should not give the bond, another rule would have become necessary, of the character of the present one.
The plaintiffs in the judgments of rescission, mentioned by the appellants, are not before us ; and it is not proper that we should express any opinion on the effect, which the appointment of new syndics may have on their acts.

Judgment affirmed.